DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction of claim 8 through non-election by original presentation is withdrawn. Claims 1-3, 5, and 8 are examined on the merits.

Allowable Subject Matter
Claims 1-3, 5, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art references of record, Tanaka et al., Matsuda, and Ishihara et al., fail to teach:
“a temperature control circuit that controls the first temperature control element and the second temperature control element based on a measurement result of the first temperature measurement element so that the temperature of the second portion is higher than the temperature of the first portion”, as set forth in claim 1;
“the first temperature measurement element is disposed inside the shield, and the second temperature measurement element is disposed outside the shield”, as set forth in claim 5; and
a second temperature control element that controls a temperature of the second portion and that operates under a constant energization condition”, as set forth in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 9, 2021